

 
 

--------------------------------------------------------------------------------

 

VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 24th
day of April, 2009, by and among Tree Top Industries, Inc., a Nevada corporation
(the “Company”), BioEnergy Systems Management, Inc., a Nevada corporation
(“Bio”), Wimase Limited, a Delaware corporation (“Wimase”), Energetic Systems,
Inc., LLC, a Nevada limited liability company (“Energetic”), Dr. Fortunato
Villamagna (“Dr. Villamagna”) and any other stockholder of the Company who
becomes a party hereto (collectively, and together with Bio, Wimase and
Energetic and their respective successors and permitted assigns, the
“Stockholders”).
 
RECITAL
 
On April 24th, 2009, the Com­pany, the Stockholders and BioEnergy Applied
Technologies, Inc, a Nevada corporation, entered into a stock exchange agreement
(the “Stock Agreement”) providing for the exchange of shares of Common Stock (as
defined in the Stock Agreement) for shares of BAT Stock (as defined in the Stock
Agreement), and in connection with the Stock Agreement the parties desired to
provide Dr. Villamagna with the right to exercise all of the voting rights (the
“Voting Rights”) attached to the Shareholder Common Stock (as defined in the
Stock Agreement) for a period of two (2) years from the Closing Date (as defined
in the Stock Agreement) in accordance with the terms of this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Voting Provisions.


1.1           Exercise Rights.  Each Stockholder agrees to vote, or cause to be
voted, all shares of Shareholder Common Stock owned by such Stockholder, or over
which such Stockholder has voting control, from time to time and at all times,
in whatever manner as directed by Dr. Villamagna.
 
1.2           Failure to Vote.  In the absence of the exercise of any Voting
Rights by Dr. Villamagna, for any reason whatsoever, when a shareholder vote is
requested by the Board of Directors of the Company, the Voting Rights shall
automatically be transferred to the Secretary of the Company, or to his or her
assignee.    
 
2.           Remedies.
 
2.1           Covenants of the Company.  The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement.
 
2.2           Specific Enforcement. Each party acknowledges and agrees that each
party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached.  Accordingly, it is agreed that each
of the Company and the Stockholders shall be entitled to an injunction to
prevent breaches of this Agreement, and to specific enforcement of this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state having subject matter jurisdiction.
 

--------------------------------------------------------------------------------


2.3           Remedies Cumulative.  All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
3.           Term.  This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate two (2) years following the
Closing Date.  
 
4.           Miscellaneous.
 
4.1           Transfers. Each transferee or assignee of any Shareholder Common
Stock subject to this Agree­ment shall continue to be subject to the terms
hereof, and, as a condition precedent to the Com­pany’s recognizing such
transfer, each transferee or assignee shall agree in writing to be subject to
each of the terms of this Agreement by executing and delivering an Adoption
Agreement sub­stantially in the form attached hereto as Exhibit A.  Upon the
execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a party hereto as if such transferee were the
transferor and such transferee’s signature appeared on the signature pages of
this Agreement and shall be deemed to be a Stockholder for all purposes under
this Agreement.  The Company shall not permit the transfer of the Shares subject
to this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Section 4.1.  Each certificate representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed by
the Company with the legend set forth in Section 4.9.
 
4.2           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  No party to this Agreement may consolidate with, or
merge with or into, or sell, transfer, lease, convey or otherwise dispose of all
or substantially all of its property or assets to another Person or Persons (a
“successor-in-interest”), whether in a single transaction or series of related
transaction, unless such successor-in-interest expressly assumes such first
party’s obligations under this Agreement in accordance with Section 4.1
above.  Except as provided in the immediately preceding sentence, no party
hereto may assign its rights or obligations under this Agreement without the
prior written consent of the other parties hereto.
 
4.3           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.
 
4.4           Counterparts; Facsimile.  This Agreement may be executed and
deliv­ered by facsimile or pdf. and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
4.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 

--------------------------------------------------------------------------------


4.6           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (c) one business day after the business day of
deposit with an internationally recognized overnight courier, specifying next
business day delivery, with written verification of receipt.  All communications
shall be sent to the respective parties at their address as set forth on such
party’s signature page hereto, or to such address as subsequently modified by
written notice given in accordance with this Section 4.6.  If notice is given
(i) to the Company, a copy shall also be sent to Nannarone & McMurdo, LLP, 501
Madison Avenue, Suite 501, New York, NY 10022, Facsimile: (646) 390-7090,
Attention:  Matthew McMurdo, Esq. or (ii) to the Stockholders, a copy shall also
be sent to Santoro, Driggs, Walch, Kearney, Holley & Thompson, 400 South Fourth
Street, Las Vegas, Nevada 89101, Facsimile: (702)791-1912, Attention: Michael E.
Kearney, Esq.


4.7           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
4.8           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
4.9           Legend on Share Certificates.  Each certificate representing any
shares of Shareholder Common Stock issued on or after the date hereof shall be
endorsed by the Company with a legend reading substan­tially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREE­MENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUD­ING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
 
The Company, by its execution of this Agreement, agrees that it will cause the
certificates evi­dencing the shares of Shareholder Common Stock issued on or
after the date hereof to bear the legend required by this Section 4.9 of this
Agreement, and it shall supply, free of charge, a copy of this Agreement to any
holder of a certificate evidencing shares of Shareholder Common Stock upon
written request from such holder to the Company at its princi­pal office.  The
parties to this Agreement do hereby agree that the failure to cause the
certificates evidencing the shares of Shareholder Common Stock to bear the
legend required by this Section 4.9 herein and/or the failure of the Company to
supply, free of charge, a copy of this Agreement as provided hereunder shall not
affect the validity or enforcement of this Agreement.
 

--------------------------------------------------------------------------------


4.10           Manner of Voting.  The exercise of the Voting Rights pursuant to
this Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applica­ble law.
 
4.11           Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
4.12           Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of New York County in the State of
New York for the purpose of an arbitration proceeding arising out of or based
upon this Agreement and (b) agree not to commence any suit or action or other
proceeding arising out of or based upon this Agreement.  If arbitration is
necessary to enforce or interpret the terms of any of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
4.13           Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.
 
4.14           No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
 {Remainder of page left intentionally blank.  Signature page(s) to follow.}

 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
VOTING AGREEMENT


IN WITNESS WHEREOF, the undersigned has executed this Voting Agreement as of the
date first written above.




TREE TOP INDUSTRIES, INC.




By:           


Name:                                                                           


Title:                                                                           






Address for Notice Purposes:


511 Sixth Avenue
Suite 800
New York, New York 10011
Facsimile Number: 775-890-3823





 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
VOTING AGREEMENT


IN WITNESS WHEREOF, the undersigned has executed this Voting Agreement as of the
date first written above.




DR. FORTUNATO VILLAMAGNA


______                                                                           




Address for Notice Purposes:


10805 Bernini Drive
Las Vegas, Nevada 89141
Facsimile Number: 702-897-8109










BIOENERGY SYSTEMS MANAGEMENT, INC.



 




Address for Notice Purposes:


10805 Bernini Drive
Las Vegas, Nevada 89141
Attention: Dr. Fortunato Villamagna, President
Facsimile Number: 702-897-8109






WIMASE LIMITED


______                                                                           




Address for Notice Purposes:


9950 Claymore Drive
Dallas, Texas 75243
Attention: the President
Facsimile Number: 403-685-8814


ENERGETIC SYSTEMS INC., LLC


______                                                                           




Address for Notice Purposes:


2420 Springer Road
Suite 110
Norman, Oklahoma 79063
Facsimile Number: 405-947-0768

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed on April 24th, by the
undersigned (the “Holder”) pursuant to the terms of that certain Voting
Agreement dated as of April 24th, 2009 (the “Agreement”), by and among Tree Top
Industries, Inc., a Nevada corporation (the “Company”), Dr. Fortunato Villamagna
and David Taylor, as such Agreement may be amended or amended and restated
hereafter.  Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement.  By
the execution of this Adoption Agreement, the Holder agrees as follows.
 
1.1           Acknowledgement.  Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”) by transfer
from a party bound by the Agreement and agrees to be bound by the Agreement as a
Stockholder.
 
1.2           Agreement.  Holder hereby (a) agrees that the Stock  shall be
bound by and subject to the terms of the Agreement and (b) adopts the Agreement
with the same force and effect as if Holder were originally a party thereto.
 
1.3           Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address listed below Holder’s signature hereto.
 
_____________________________________________
[PRINT NAME OF HOLDER]


By:           


Name:                                                                           


Title:                                                                           
Address for Notice Purposes:


_____________________________________________________________________________________


_____________________________________________________________________________________




Accepted and Agreed:


TREE TOP INDUSTRIES, INC.


By:           


Name:                                                                



 

Title:                                                                

 
 

--------------------------------------------------------------------------------

 
